Citation Nr: 0032023	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran's active military service from January 1970 to 
September 1971 has been verified.  His DD Form 214 shows that 
he was credited with more than two years of active service

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board in September 1997 remanded the case to the RO for 
further development.  The case has recently been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The rating criteria for PTSD in effect prior to November 
7, 1996 amendment are more favorable to the veteran and are 
applied throughout the period of this appeal. 

2.  The manifestations of PTSD have resulted in marked 
impairment of thought and behavioral processes that have 
rendered the veteran demonstrably unable to obtain or retain 
employment, with total occupational and social impairment 
linked to PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met under regulations in effect prior to November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, 4.132, 19.5, 19.7, Diagnostic Code 9411 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the RO in June 1981 granted service 
connection for depression with headaches and rated the 
disability noncompensable under Diagnostic Code 9405 
criteria.  After receiving the veteran's claim for increase, 
the RO in July 1990 and December 1990 granted a rating 
increase to 10 percent and 30 percent respectively.  The RO 
in January 1991 issued notice of the rating increase to 30 
percent and the veteran filed a notice of disagreement in 
February 1991.  He was furnished a statement of the case and 
his substantive appeal was received in April 1991.  The RO in 
late April granted a rating increase to 50 percent and 
changed the diagnosis of the rated disability to reflect 
PTSD.  The veteran did not withdraw his appeal after being 
issued a supplemental statement of the case in June 1991 that 
discussed the recent rating decision.

In summary, the pertinent evidence considered in the claim 
for increase through April 1991 consisted of VA medical 
reports.  The reports showed the veteran had several 
psychiatric hospitalizations from late in 1989 through early 
1991.  The summaries from VA hospital admissions in November 
1989 and January 1990 reported multiaxial evaluations that 
showed, on Axis V, Global Assessment of Functioning Scale 
(hereafter referred to as GAF) rating, current and previous, 
of 45.  The record of his admission from September to 
November 1990 shows that at discharge he was found to be 
unemployable due to PTSD and depression.  A staff note 
prepared several days before his release found him 
permanently and totally unemployable and unable to obtain or 
maintain employment by reason of his service connected 
diagnosis of depressive neurosis and symptoms of PTSD chronic 
and severe.  

A VA examiner in July 1991 reported that the veteran had been 
unable to work since 1986 and had worked most of his life as 
a carpenter.  He said that he was emotionally unstable and 
unable to take directions.  


The examiner found his mood was slightly depressed and his 
affect appropriate.  He was well oriented and his memory was 
intact.  The impression was PTSD with depression and chronic 
substance abuse including alcohol.  

Thereafter, the record shows that VA hospitalized the veteran 
several times from October 1991 through July 1993 for 
psychiatric manifestations.  The January 1993 admission 
summary showed a GAF rating of 50 currently and 60 
previously.  After readmission in June 1993 the GAF rating 
was 50 previously and current periods.  He was also admitted 
to Lake City Medical Center in mid 1993 for psychiatric 
manifestations.  The report noted that he had been unable to 
work since the mid 1980's due to his psychiatric difficulties 
and that he received VA and Social Security disability 
benefits.  The final diagnoses included post-traumatic stress 
syndrome.

When VA examined the veteran early in 1994 he claimed that he 
had not pursued any education since the last examination and 
that he tried to work with friends, but could not handle it 
and did not have the patience to be gainfully employed.  The 
examiner reported that he had poor hygiene and a disheveled 
appearance that reflected his depression.  The examiner said 
that his mood remained depressed, that he was easily 
irritable and angry, and that there was some degree of 
paranoia.  The impression was PTSD with depression, overall 
condition remained unchanged.  The examiner said that chronic 
alcohol abuse remained a primary problem. 

The record shows two VA hospitalizations in 1994 for PTSD.  
The summary of the September 1994 admission reported that the 
veteran had been hospitalized many times for PTSD.  He was 
readmitted for PTSD in mid 1995, and the report mentioned 
that he received Social Security disability benefits in 
addition to his VA compensation.  The discharge summary 
showed a GAF rating equaled 50 on admission and 70 on 
discharge.

When VA examined the veteran late in 1995 it was noted that 
he had asked for vocational rehabilitation assistance but 
that "nothing came out of it after the evaluation."  It was 
noted that for the past two years he had lived by himself, 
very secluded and isolated, and did not have any friends.  He 
said that he could not stand any kind of stress to be 
gainfully employed.  The examiner said that his hygiene was 
adequate and that he was labile and angry throughout the 
interview and that his mood was depressed.  His cognition was 
intact, he denied being homicidal or suicidal and there was 
no evidence of psychosis.  The impression was PTSD, moderate 
to severe, overall condition worsening.  The examiner also 
reported continuous ongoing abuse of drugs, alcohol, 
marijuana and cocaine.

VA records included a clinical record entry dated late in 
1995 that described the veteran as angry, coherent, 
impulsive, irritable and uncouth.  The clinician wrote that 
his anger was so highly visible that no one would offer 
employment and if he were employed, he would be almost 
immediately fired because of that total inability to relate 
to peers or supervisors.  

The record shows VA hospitalized him briefly for PTSD late in 
1996.  The discharge summary showed a GAF rating of 65.  VA 
outpatient reports in late 1997 found the veteran describing 
symptoms of severe PTSD including flashbacks, nightmares and 
social withdrawal.  The veteran indicated that he lived alone 
in the woods and could not get along with people.

On a VA psychiatric examination late in 1997 the examiner 
noted the previous examination diagnosis of severe PTSD, and 
that since the last examination the veteran had not pursued 
any education.  He reported that he lived alone and claimed 
that he could not stand the emotional or physical stress of 
work.  The examiner reported that the veteran's hygiene was 
poor, that during the interview he was repeatedly angry and 
became increasingly more agitated toward the end of the 
interview.  The examiner found labile affect and depressed 
mood but no evidence of auditory or visual hallucination, 
delusion or psychosis.  His cognition was described as intact 
and he denied being suicidal or homicidal.  


The examiner felt that some of his behavior was obviously 
geared to intimidate and that in real life he may not be as 
hostile as he made it appear in the office.  The impression 
was chronic, delayed PTSD and substance abuse in remission by 
the veteran's own claim.  The examiner said his current GAF 
from PTSD was 50 and he did have a moderate degree of 
impairment with interaction with others as well as being 
unable to work, at least in part, because of his emotional 
problems.

VA outpatient reports show a general note in June 1998 that 
coincided with a two-day psychiatric hospitalization.  He was 
described as disheveled and minimally cooperative with an 
angry and demanding attitude.  His affect was fluctuating and 
angry at times.  His memory was described as grossly intact, 
he was alert and oriented, and his recall and immediate 
memory were rated as 3/3.  He showed no paranoid ideation or 
delusional thinking, and his speech was circumstantial but 
organized.  The multiaxial assessment showed PTSD and a GAF 
rating of 55-60.
The discharge summary shows that he was released against 
medical advice and that the GAF at discharge was 65.  An 
outpatient report in May 1999 noted the veteran had contacted 
the RO regarding his medication, and that he was described as 
"heated" and perceived as threatening.

The report of VA hospitalization from early June to late July 
2000 shows the veteran was admitted primarily for PTSD, 
chronic and severe.  The multiaxial diagnosis showed a rating 
of 45 on Axis V.  It was reported that he had been unemployed 
since the late 1980's and received "SSD" since that time 
for PTSD.  It was reported that prior to that he was unable 
to maintain employment for any significant length of time.  
He was described as cooperative, psychomotorically restless 
and tense with clear, logical and goal directed speech.  He 
reported olfactory hallucinations that were always associated 
with intrusive thought.  He denied any current suicidal 
ideation.  Regarding employability, he was characterized as 
unemployable as he received Social Security disability.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 117 (1999); See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  
A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411; effective prior to November 7, 
1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The revised rating criteria provide a 30 percent evaluation 
in the presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation. 

In such cases, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c), effective March 1, 1989, through 
November 6, 1996.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The decision of the Board will be in writing and will set 
forth specifically the issue or issues under appellate 
consideration. Except with respect to issues remanded to the 
agency of original jurisdiction for further development of 
the case and appeals which are dismissed because the issue 
has been resolved by administrative action or because an 
appellant seeking nonmonetary benefits has died while the 
appeal was pending, the decision will also include separately 
stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, the 
reasons or bases for those findings and conclusions, and an 
order granting or denying the benefit or benefits sought on 
appeal or dismissing the appeal.  38 U.S.C.A. § 7104(d).


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the medical evidence of record pertaining to the 
history of the veteran's PTSD.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board has not found any deficiency in the 
development completed by the RO as a result of the Board 
remand that could arguably be viewed as potentially 
prejudicial to the veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board observes that the veteran filed a notice of 
disagreement from the rating increase to 30 percent for his 
PTSD, which coincided with a claim for increase.  The appeal 
continued after the RO granted a 50 percent rating and the 
veteran did not withdraw the appeal at that time.  Although 
he appeared to do so through a written notice in August 2000 
to rescind his appeal to the Board, he revoked the rescission 
through a letter his representative submitted in November 
2000.  The Board's appellate rules are silent on reinstating 
an appeal that is properly withdrawn after the expiration of 
the appeal period.  See for example 38 C.F.R. §§ 20.2, 
20.204.  However, the Board believes that it would be 
inappropriate to place a hypertechnical reliance on any 
regulatory language or provision, or absence thereof, to 
defeat a longstanding claim on a procedural basis in the 
paternalistic, claimant friendly VA adjudication framework.  
Further, in a claim for increase, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

PTSD has been assigned a 50 percent evaluation from April 
1991, and this appeal has been active since a 1990 rating 
decision.  The schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996 and the Board remand in 1997 sought to have the claim 
considered under the version more favorable to the appellant 
as required by the holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, the Court subsequently held that 
the new criteria may not be applied prior to the effective 
date.  DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997).  
More recently the VA General Counsel added that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the amended regulation 
is more favorable to the claimant.  The VA General Counsel 
noted that this may require separately applying the pre-
amendment and post-amendment version of the regulation to the 
facts of the case in order to determine which provision is 
more favorable, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  

The Board finds that the pre-amendment version is more 
favorable based upon a facial comparison.  The Board observes 
that the previously relied on rating criteria did not contain 
bright lines of demarcation between the several incremental 
levels of disability.  The adjectival terms used in 
describing each level of impairment for the most part did not 
have clearly identified symptoms corresponding to "severe" 
or "considerable" impairment for example.  Considerable 
impairment necessary for a 50 percent rating was apparently 
to be construed as "rather large" impairment of social and 
industrial adaptability.  VAOPGCPREC 9-93.  

The Board believes that the post-amendment version appears to 
offer more specificity regarding various combinations of 
manifestations that correspond to each of the incremental 
levels of disability.  On the other hand the pre-amendment 
version appears less constrained and to offer more 
opportunity for flexibility in the rating determination and 
is thus seen as more favorable based on a facial comparison.  
The pre-amendment criteria for rating psychiatric disorders 
also offer an alternative scheme under 38 C.F.R. § 4.16 for 
situations such as the veteran's where the sole compensable 
service-connected disability is a psychiatric disorder.  
However, the Board does not need to rely on this provision in 
view of the record and other legal precedent that interprets 
the structure of the pre-amendment psychiatric rating 
criteria.  The Board has made an appropriate finding and 
conclusion, and a statement of the reasons or bases with 
respect to findings and conclusions on the material issue of 
which version of an amended rating schedule provision is more 
favorable to the appellant.  38 U.S.C.A. § 7104(d)(1); 
VAOPGCPREC 3-00.

The veteran in essence seeks a 100 percent rating.  The Board 
will point out that the claim for increase arose in 1990 and 
there was evidence of VA hospitalization in late 1989 which 
has served as an earlier date of increase prior to receipt of 
the formal claim in early 1990.  Since then, there have been 
numerous inpatient stays of varying length on account of 
psychiatric disability, principally PTSD.  There have been 
several examinations that overall appear to reflect a 
deteriorating disability picture. 

The Board finds that a 100 percent schedular evaluation is 
supported in the record.  The Board may not overlook the 
medical evidence showing numerous periods of psychiatric 
hospitalization since 1989, supplemented with additional 
evidence from VA and private sources through 2000.  The Board 
believes that viewed collectively this evidence shows the 
veteran was demonstrably unable to obtain or retain 
employment during this period.  The veteran was clearly more 
than considerably impaired as evidenced by the VA 
examinations, the private hospitalization and the VA 
clinician statements regarding employability in November 
1990.  The Board must point out that the November 1990 
characterization of unemployability has not been contradicted 
by competent evidence and it was reinforced by a VA 
clinician's opinion in 1995.

The 100 percent schedular evaluation is viewed as the 
appropriate basis for the total disability rating.  The pre-
amendment criteria, which include demonstrable inability to 
obtain or retain gainful employment, are each independent 
bases for the rating.  See, Carpenter v. Brown, 8 Vet. App. 
240 (1995) and Johnson v. Brown, 7 Vet. App. 95 (1994).  


Thus, the 100 percent schedular rating is warranted in this 
case.  VA found the veteran unable to work after the November 
1990 hospitalization and in 1995, a VA clinician gave a 
thoughtful statement as to the reasoning for his 
unemployability on account of psychiatric manifestations.  

The record refers to his receipt of Social Security 
Administration (SSA) disability benefits on account of his 
service-connected psychiatric disability.  The absence of SSA 
records is not significant in view of the comprehensive VA 
treatment record that clearly allows for a fair determination 
of this claim and the total schedular rating.  

Under the criteria in effect prior to the 1996 changes, a 100 
percent evaluation was assigned where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, rendering the veteran demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
General Rating Formula for Psychoneurotic Disorders, Code 
9411; effective prior to November 7, 1996.  It was well 
established that each of the criteria for the 100 percent 
rating was an independent basis for the rating.  Johnson, 7 
Vet. App. at 97.

A 100 percent evaluation currently is provided for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


As the Board noted earlier, the current rating criteria are 
seen as offering a more explicit description of the 
characteristic symptom manifestations contemplated for the 
incremental level of 100 percent disability.  The 
construction would seem to suggest that each of the criteria 
might not independently support a specific rating and thus 
the current scheme would not necessarily be as favorable for 
the specified rating.  It does not appear to be more 
favorable based upon a facial comparison.

As noted earlier, over the course of this claim, the veteran 
has received several comprehensive VA psychiatric 
examinations and there is evidence of ongoing outpatient 
treatment and inpatient observation.  Historically, he has 
not had gainful employment since the 1980's and SSA 
reportedly found him totally disabled.  The veteran has other 
disabilities but these are not a complicating factor in this 
case since he is not seen as being employable but for any 
nonservice-connected disorders.

The probative evidence from 1990 shows that the veteran has 
not been gainfully employed for any significant period during 
the course of this appeal.  The early VA and a private report 
for disability assessment purposes noted PTSD and alcoholism.  
The record notes a brief attempt at employment with friends 
and recent application for VA vocational rehabilitation 
training without success.  The evaluations collectively are 
comprehensive and viewed collectively describe at marked 
impairment linked to PTSD.  

There have been several multiaxial assessments that included 
GAF ratings.  The GAF rating is but one factor in the overall 
assessment.  The pre-amendment regulations provided that the 
examiner's classification of the disease was not 
determinative of the degree of disability.  38 C.F.R. §  
4.130.  The GAF score reported prior to the 1996 changes 
corresponded to the scale found in the DSM III-R  (Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition, 
Revised (1987)).  

The numeric score of 51 to 60 included factors such as 
conflicts with co-workers, i.e., having moderate difficulty 
in occupational or social functioning.  The numeric score of 
50 included factors such as being unable to keep a job, i.e., 
having serious impairment in occupational or social 
functioning.  The DSM explained that the GAF rating was an 
examiner's overall judgment of a patient's psychological, 
social and occupational functioning.  Ratings of current 
functioning generally reflected the current need for 
treatment or care and past functioning scores had prognostic 
significance.  The most recent GAF rating was lower at 45 
which shows current deterioration.

The GAF had significance in treatment planning and predicting 
outcome.  DSM III-R, Quick Reference, at 28, 37.  Thus, the 
GAF score was merely an examiner's opinion of functioning 
levels and in essence represented an examiner's 
characterization of the level of disability that by 
regulation was not, alone, determinative of the appropriate 
disability rating.  See also Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

The Board would note that the examiners have provided a range 
of functioning that included moderate to serious impairment.  
The veteran has been unable to work consistently and he had 
various problems in functioning, reasonably linked to PTSD.  
Thus in view of the evidence, the Board concludes an increase 
to the 100 percent level is warranted.  The veteran has not 
been employed gainfully and the predominant disability 
appears to be PTSD.  The rating criteria do not demand a 
mechanical application and construed liberally would appear 
to support a 100 percent schedular rating.  There is no 
persuasive evidence that PTSD alone is not totally disabling.  
The fact of coexisting physical impairment is not overlooked 
but clearly there is no appreciable evidence that PTSD would 
have allowed the veteran to work.  

The more recent medical reports do not support any change in 
this conclusion.  The VA examiner in late 1997 was careful to 
evaluate the overall psychiatric disability picture and 
offered a plausible explanation in support of the conclusion 
that the veteran was unable to work in part on account of 
PTSD symptoms.  

PTSD was described as severe and chronic during the VA 
hospitalization in 2000 and the examiner's elaboration of 
PTSD symptoms, which is not recounted here in detail, and a 
GAF score of 45 confirmed an inability to function in all 
areas including work.  

Overall, the veteran appears to have been unable to maintain 
more than minimal relationships and total impairment of 
social and industrial adaptability does appear to have been 
demonstrated in view of the recent and previous comprehensive 
psychiatric evaluations that have described an essentially 
consistent presentation.  These reports are given great 
probative weight in assessing the level of impairment, as 
they are the products of medical professionals in the field 
of psychiatry Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board finds that one other matter should be mentioned.  
The Board remand asked the RO to decide an intertwined matter 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This was accomplished and 
the veteran in November 1998 correspondence asked the RO to 
disregard the TDIU claim at this time.  In so doing he 
abandoned the claim.  The representative in November 2000 
argued that the TDIU issue should be considered under the 
holding in Bagwell v. Brown, 9 Vet. App. 337 (1996), which 
held such claims are inextricably intertwined.  

The Board believes the mootness doctrine precludes 
consideration of the matter. This issue has been rendered 
moot by the Board's decision on the increased rating matter.  

However, the Board intends to provide reasons and bases for 
its view.  ZP v. Brown, 8 Vet. App. 303 (1995).  In essence, 
with the grant of a total schedular disability rating there 
no longer exists any case or controversy as to the disability 
rating.  The TDIU rating is correctly viewed as an 
intertwined issue since both bases of entitlement could 
produce a 100 percent evaluation.

However, employability is a significant factor in the 
schedular rating criteria and unemployability is an 
independent basis for a 100 percent schedular rating for 
PTSD.  Having resolved the veteran's claim on a schedular 
basis and thereby granting the maximum benefit, there is no 
longer a question or controversy regarding the level of 
disability to the period under review.  No greater benefit 
could be provided.  Nor are any exceptions to the mootness 
doctrine present.  See, for example, Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995) and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  
See also, 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  
See also VAOPGCPREC 6-99.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 21 -


- 1 -


